Citation Nr: 9901100	
Decision Date: 01/19/99    Archive Date: 01/22/99

DOCKET NO.  98-01 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for service-connected 
schizophrenia, schizoaffective type, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The appellant served on active duty from August 1975 to 
October 1976.

This appeal arises from a June 1997, Department of Veterans 
Affairs (VARO), Jackson, Mississippi rating decision which 
denied the appellant an increased rating for his service-
connected schizophrenia, schizoaffective type, evaluated as 
10 percent disabling.

The United States Court of Veterans Appeals (Court) has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
considering whether referral to the appropriate first-line 
official is required.  The Board is still obligated to seek 
out all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet.App. 88 (1996).  
Moreover, the Court has also held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only when 
circumstances are presented which the Director of VAs 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these holdings in mind, the 
Board finds no basis for action on the question of the 
assignment of an extraschedular rating.


FINDINGS OF FACT

1.  The appellant served on active duty from August 1975 to 
October 1976.

2.  Current manifestations of the appellants schizophrenia, 
schizoaffective type, include no more than mild symptoms, 
controlled with medication.


CONCLUSION OF LAW

Current manifestations of the appellants service-connected 
schizophrenia, schizoaffective type, are no more than 10 
percent disabling.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 4.1, 4.7, 4.130, Diagnostic Code 9205, 
9440 (1998).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially the Board finds that the appellant has satisfied his 
statutory burden of submitting evidence which is sufficient to 
justify a belief that his claims are "well-grounded."  38 
U.S.C.A. § 5107(a) (West 1991) and Murphy v. Derwinski, 
1 Vet.App. 78 (1990).  It is also clear that the appellant's 
claims have been adequately developed for appellate review 
purposes by VARO, and that the Board may therefore proceed to 
disposition of the matter.

In evaluating the appellant's request for an increased rating, 
the Board considers all of the medical evidence of record, 
including the appellant's relevant medical history.  Peyton v. 
Derwinski, 1 Vet.App. 282 at 287 (1991).  Disability 
evaluations are determined by the application of a schedule of 
ratings based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1998).  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 (1998) requires that each disability be viewed 
in relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 (1998) requires that medical reports be 
interpreted in light of the whole recorded history.  Schafrath 
v. Derwinski, 1 Vet.App. 589 (1991).

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet.App. 55 (1994).  Further, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (1998).

The Board will first review the appellants pertinent 
history. 

The appellant is currently service connected for 
schizophrenia, schizoaffective type, evaluated as 10 percent 
disabling.

A November 1993 VA examination was conducted.  The appellant 
reported that he had been incarcerated since October 1987, 
and was due to be released in 1997.  He claimed that he last 
hallucinated in 1983.  He was not certain if he had 
experienced command hallucinations.  He reported a history of 
mood swings, and claimed that he had attempted homicide once 
in the past.  He denied any recent plans to harm others.  He 
admitted that he had thought of suicide, but denied attempts.  
He provided a history of drug abuse, including cannabis and 
IV cocaine and heroine.  He reported middle insomnia for 
unknown reasons.  His appetite was not impaired.  On mental 
status evaluation, there was no unusual motor activity.  His 
mood and affect were mildly hostile.  He denied 
hallucinations and expressed no identifiable delusions.  He 
denied homicidal and suicidal thoughts.  He was oriented to 
person, place, situation and time.  His remote, recent and 
immediate recall was good.  He appeared of average 
intelligence with adequate judgment.  He had good abstracting 
ability, and his insight was fair.  The examiner indicated 
that he had a history of symptoms suggestive of 
schizoaffective disorder, and a remote history of substance 
abuse.

The appellant was released from prison in April 1997, 
following a period of incarceration for aggravated assault on 
a peace officer.  

A VA examination was conducted in May 1997.  The appellant 
claimed that he felt pretty good and that he had good 
family support.  He was taking medication for his 
psychiatric symptoms.  He denied a history of recent 
hallucinations.  He admitted to a remote history of homicide 
attempts and suicidal thoughts, but denied any recent 
homicide attempts or suicidal thoughts.  He reported that he 
last used cannabis, cocaine, Talwin, and alcohol in 1986.  He 
denied significant interpersonal problems at present, but 
claimed that he do[esnt] associate with anyone but my 
immediate family.  The examiner observed that the appellant 
was appropriately dressed and adequately groomed.  He 
exhibited no unusual motor activity.  His speech was fluent, 
without flight of ideas or looseness of associations.  His 
mood was euthymic.  His affect was appropriate.  He denied 
hallucinations, expressed no identifiable delusions.  He was 
precisely oriented to person, place, situation and time.   
His remote, recent and immediate recall was good.  His 
insight and judgment to avoid common danger were good.  His 
abstracting ability was adequate.  The examiner reported that 
the appellant gave a history consistent with schizoaffective 
disorder.

A VA hospitalization summary for a period of admission in 
November 1997 was submitted.  The appellant claimed that he 
had a drug problem and that he had been drinking some and 
using cocaine since his last discharge.  He reported that 
cocaine was messing up his life and taking everything he 
has.  He indicated that he came to the hospital because he 
was in fear of losing control.  He reported that he was 
supposed to be taking Lithium, but that he had been off of it 
for 2 weeks to a month.  He claimed that he tried working the 
previous week, but could not get along with other people.  
The examiner observed that the appellant was alert, 
cooperative and oriented.  His mood was reportedly  all 
right.  He was mildly hostile and wanted to be admitted to 
the residential program for treatment of substance abuse.  He 
did not report any psychotic symptoms.  He was seen in 
consultation and placed on a waiting list for the inpatient 
Chemical Dependency Treatment Program.  The appellants Axis 
I diagnoses were:  alcohol and cocaine abuse; and a history 
of affective disorder.  His Global Assessment of Functioning 
(GAF) was 65.

A VA hospitalization summary for a period of admission from 
December 1997 to January 1998 was also submitted.  The 
appellant reported an extensive history of cocaine and 
alcohol use.  He described himself as experiencing ideas of 
reference, but denied auditory or visual hallucinations or 
racing thoughts.  He was admitted to the inpatient DDTP (Drug 
Dependency Treatment Program).  Prior to the appellants 
withdrawal from the program, he was observed to be 
appropriately groomed.  His speech was coherent without 
looseness of associations or flight of ideas.  His affect was 
appropriate to a somewhat angry mood.  He denied any suicidal 
or homicidal ideations or plans.  He denied any 
hallucinations or delusions.  He was again oriented to 
person, place, date and situation.    He could not be 
dissuaded from leaving the hospital, and was given an A.M.A. 
(against medical advice) irregular discharge.  He was 
encouraged to abstain from substances of abuse or dependence.  
Axis I diagnoses included:  bipolar affective disorder by 
history; paranoid schizophrenia by history; cocaine abuse; 
and alcohol abuse.  His GAF was 50, with a highest score of 
60 during the past year.

The appellant was again admitted for VA hospitalization in 
February 1998.  The hospitalization summary indicated that 
the appellant reported that he had stayed sober for 1 week 
following his last admission, and had used no crack cocaine 
until the evening prior to this admission.  He claimed that 
he was feeling somewhat despondent and had thought of harming 
himself by shooting himself with a gun, but changed his mind.  
He admitted that he had not been very compliant with his 
medications since discharge.  He denied current or recent 
auditory or visual hallucinations.  He denied ideas of 
reference.  He was initially placed on suicide observation.  
However, he later denied suicidal or homicidal ideations or 
plans.  The appellant was neatly dressed and groomed.  His 
speech was coherent and goal oriented without looseness of 
associations or flight of ideas.  His affect was appropriate 
to pleasant mood.  His affect was slightly flat, but again 
his mood was generally pleasant.  He denied hallucinations or 
delusions, and his insight appeared intact.  The appellant 
was again advised to abstain from substances of abuse or 
dependence prior to discharge.  Axis I diagnoses were bipolar 
affective disorder by history, and cocaine and alcohol abuse.  
GAF was 60, with the highest score in the past year reported 
to be 65.

Analysis

Schizophrenia, schizoaffective type, is rated under 
Diagnostic Code 9205, for schizophrenia, residual type, and 
other unspecified types, which, according to the rating 
criteria, is rated under the General Rating Formula for 
Mental Disorders, Diagnostic Code 9440.  38 C.F.R. § 4.130 
(1998).  The regulation reads, in pertinent part:

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous medication.  [10 
percent]

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events)  [30 
percent]

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  [50 percent]

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  
[70 percent]

Total occupational and social impairment, 
due to such symptoms as:  gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name.  
[100 percent]

38 C.F.R. § 4.130, Diagnostic Code 9440 (1998).  In addition, 
when evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veterans 
capacity for adjustment during periods of remission.  38 
C.F.R. § 4.126(a) (1998).  The rating agency shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on the 
examiners assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign an evaluation on the basis of social impairment.  38 
C.F.R. § 4.126(b) (1998).

A review of the evidence of record does not demonstrate that 
the appellants schizophrenia, schizoaffective type, warrants 
a rating greater than 10 percent under the mental disorders 
criteria.  The appellant has no more than mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or symptoms controlled by continuous medication.  Of 
particular significance, the appellants most recent 
hospitalizations have been for treatment of chronic substance 
and alcohol abuse, and merely note a history of other 
psychiatric disability on Axis I.  The appellants affect and 
mood have generally been appropriate, with the exception of 
some anger expressed at not being immediately admitted for 
treatment in the residential chemical dependency program.  
His speech has been coherent.  He has been oriented to 
person, place, date, and situation.  He has denied 
hallucinations or delusions, and homicidal or suicidal 
ideations, with the exception of a report of suicidal 
ideation prior to his February 1998 hospitalization, which he 
later denied.

Further, the medical evidence in his file does not reflect a 
degree of occupational and social impairment which more 
nearly approximates the criteria for a 30 percent 
evaluation.  Specifically, with respect to the criteria for a 
30 percent rating, the evidence does not indicate that the 
appellant manifests symptoms such as depressed mood, anxiety, 
suspiciousness, panic attacks, chronic sleep impairment, or 
memory loss.  The evidence in the record on appeal, 
particularly the most recent hospitalization records, 
indicate that the appellants primary diagnoses and treatment 
have been the result of nonservice-connected substance and 
alcohol abuse.

For the reasons discussed above, the evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit of the doubt rule as required by law and VA 
regulations.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§§ 3.102, 4.3 (1998).


ORDER

An increased rating for service-connected schizophrenia, 
schizoaffective type, is denied.




		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals
	(CONTINUED ON NEXT PAGE)


NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
